 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YURY MOSHA, RUSSIAN AMERICA INC.,, CASE NO, 1:20-cv-02608-
JGK

 

Plaintiffs,
Civil Action

Vv.
FACEBOOK, INC., INTERNET CORPORATION
FOR ASSIGNED NAMES AND NUMBERS
(ICANN), DYNADOT LLC, NAME.COM INC.,
NAME.COM LLC, NAMECHEAP, INC.,
NAMESILO, LLC, GRANSY S.R.0., HOSTING
UKRAINE LLC, GODADDY.COM, INC,, PDR
LTD. d/b/a PUBLICDOMAINREGISTRY.COM, n

REG.RU LLC, SIM-NETWORKS CIS, HETZNER C
ONLINE GMBH, CLOUDFLARE, INC., VARITI
INTERNATIONAL GMBH, HOSTING
TECHNOLOGY LTD.,

Defendants.
RESPONSE TO DEFENDANT GODADDY'S MOTION TO DISMISS

‘

2 190 820
dd ANGS
J4y

r
xu

Kd

AIO FS 0
C4YAIg

O44
,
t

oj

 

TABLE OF CONTENTS

TABLE OF AUTHORITIES
INTRODUCTION 3
FACTUAL BACKGROUND 3
LEGAL STANDARDS 4
ARGUMENT 6

PLAINTIFFS CLAIMS FALL WITHIN THE EXCEPTION TO THE CDA

L
PROTECTION

 

 
 

 

Cases

SINCE THE LAST PUBLICATION THE TIME FOR THE PURPOSES
OF THE STATUTE OF LIMITATION MAY NOT HAVE RUN AND
THE PLAINTIFFS* CLAIMS ARE NOT TIME BARRED

RIGHT TO FREE SPEECH DOES NOT EXTEND TO AN ASSERTION
ABOUT ILLEGAL CONDUCT

CONCLUSION

TABLE OF AUTHORITIES

Aherafty. ‘ghal 556 U.S. 662

(2009)...

Bell Atlantic Corp. v. Ewombly, 550 U.S. 544 (2007) cov ceccecceecsscsesee css vances css ces sects ves sivese teen

Sonnier v. State Farm Mutual Auto, Ins. Co., 509 F.3d 673, 675 (Sth Cir, 2007). cece cee

Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F 3d 464, 467 (5th Cir. 2004)......

Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999), cert. denied, 530 U.S. 1229 (2000).......

Baker v. Putnal, 75 F.3d 190, 196 (Sth Cir, 1996) eee cec cee ccc cee cee cee cee cee re en ene nei nee eee eeeens

Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (Sth Cir. 2000) veces

Great Plains Trust Co. v. Morgan Stanley Dean Witter, 313 F.3d 305, 312 (3th Cir. 2002)........

United States ex rel. Riley v. St. Luke's Episcopal Hosp., 355 F 3d 370, 376 (5th Cir. 2004).......6
Mann v. Adams Realty Co., 556 F.2d 288, 293 (Sth Cir, 1977) occa caccecces cence ceeeen ces eee ene eee cne as

Doe v. Hillsboro Indep. Sch. Dist., 81 F.3d 1395, 1401 (Sth Cir. 1996)...

Psihoyos v. John Wiley & Sons, Inc., 748 P3d 120, 124 (2d Cir, 2014) 0 ccc cece cence een D

United States v. Stevens, 559 U.S. 460, 468-69, 130 §. Ci. 1577, 176 L. Ed. 2d 435 (2010)...... 9

Statutes

 
 

 

47 U.S.C. § 230(6)(2) | 6

6 i mr 0 ci geeens 7
Rules
CPLR § 215(3) | 9
Fed. R. Civ. P. 12(D)(6)....ccccccecccseccscceesceececscenceueccuccareveseceecececegestveveccuuenineneetteeeend 6
INTRODUCTION

Plaintiffs respectfully request that the Court deny defendant's Motion to Dismiss
their Original Complaint.

The complaint states a claim for declaratory and injunctive relief and monetary
damages under New York Defamation Law. Plaintiffs respectfully oppose defendant's
motion to dismiss for the following reasons:

1. Plamtiffs’ claims fall within the exception to the CDA protection.

2. Plaintiffs’ claim of copyright infringement is brought timely.

3. The right to free speech does not extend to an assertion about illegal conduct.

FACTUAL BACKGROUND

 

Plaintiffs brought this action against the defendant GoDaddy action for
declaratory and injunctive relief and monetary damages under New York Defamation

Law.

 

 
 

 

Plaintiffs informed the Defendant that some allegations in the article in question
were not truthful and were distributed with a sole intention to disparage Plaintiffs and
destroy their business.

Plaintiffs originally filed this lawsuit in the Supreme Court of New York, New
York County on February 20, 2020, naming 17 different defendants. Defendant
GoDaddy.com, Inc. removed the Complaint to this Court.

Plaintiffs notified GoDaddy about libelous allegations on its platform and
provided evidence to corroborate their request, however the defendant failed to take any
actions.

The article in question referred plaintiff as “an international swindler and
cheater” amongst other misleading allegations.

Since the plaintiffs are in the business of logistics, visa services, and delivery of
goods to and from the United States, their business rests heavily on their online
reputation, which was compromised by the article posted on the defendant's platform.

To restore the justice plaintiffs sought monetary damages as well as a permanent

injunction requiring GoDaddy to remove the post,

LEGAL STANDARDS

When the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged the

 
 

 

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more
than a sheer possibility that a defendant has acted unlawfully. Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009).

While a complaint need not contain detailed factual allegations, it must set
forth "more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do. Bell Atlantic Corp. v. Twombly, 550
U.S. 544 (2007).

The “factual allegations of a complaint must be enough to raise a right to
relief above the speculative level . . on the assumption that all the allegations in
the complaint are true (even if doubtful in fact)." Id.

In reviewing a Rule 12(b)(6) motion, the court must accept all well-
pleaded facts in the complaint as true and view them in the light most favorable
to the plaintiff. Sonnier v. State Farm Mutual Auto. Ins, Co,, 509 F.3d 673, 675
(5th Cir, 2007) ; Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369
F.3d 464, 467 (5th Cir, 2004) ; Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996)

In muling on such a motion, the court cannot look beyond the pleadings. Id.;
Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999), cert. denied, 530 U.S.
1229 (2000). |

The pleadings include the complaint and any documents attached to it.

Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).
 

 

 

The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a
valid claim when it is viewed in the light most favorable to the plaintiff. Great
Plains Trust Co. v. Morgan Stanley Dean Witter, 313 F.3d 3035, 312 (5th Cir.
2002).

The court does not evaluate the plaintiff's likelihood of success; instead, it
only determines whether the plaintiff has pleaded a legally cognizable claim.

United States ex rel. Riley v. St. Luke's Episcopal Hosp., 355 F.3d 370, 376 (5th
Cir. 2004).

When a court deals with a Rule 12(b)(6) motion, its task is to test the
sufficiency of the allegations contained in the pleadings to determine whether
they are adequate enough to state a claim upon which relief can be granted.

Mann v. Adams Realty Co., 556 F.2d 288, 293 (th Cir. 1977); Doe v.
Hillsboro Indep, Sch, Dist., 81 F.3d 1395, 1401 (5th Cir. 1996), rev'd on other
grounds, [13 F.3d 1412 (Sth Cir. 1997) (en bane).

Accordingly, denial of a 12(b)(6) motion has no bearing on whether a
plaintiff ultimately establishes the necessary proof to prevail on a claim that

withstands a 12(b)(6) challenge. Adams, 556 F.2d at 293

ARGUMENT

A, PLAINTIFFS CLAIMS FALL WITHIN THE EXCEPTION TO
THE CDA PROTECTION.

 

 

 
 

Defendants move to dismiss Plaintiffs’ Complaint for a) defendant’s immunity as
an interactive computer service provider under the Communications Decency Act
and b) failure to file the claim within the Statute of limitation.

1. Defendant's motion to dismiss because of protection of CDA should be

denied.

The CDA immunizes internet platforms like GoDaddy against claims seeking to
hold them liable as the speaker or publisher of content that users post on their
platforms. However, Plaintiffs claim fall within the exception to the CDA safe
harbor set forth in § 230(e)(2), which states that “[nJothing in this section shall be
construed to limit or expand any law pertaining to intellectual property.”

The article in question contained a photograph of the plaintiff, who has a
copyright ownership, therefore it receives a copyright protection. The Defendant
published the article with the photo without Plaintiffs’ consent and infringed their
copyright.

Consequently, the defendant is not protected by the CDA.
2. The plaintiffs claim of copyright infringement is brought timely.
The Copyright Act (“Act”), 17 U.S.C. § 101 et seq., grants copyright protection
to “original works of authorship” that are “fixed in any tangible medium of
expression.” § 102(a). Copyright only extends to the expression of ideas — words,

pictures, and sounds — but not to the ideas themselves. § 102(b).

 

 

 
 

While the Copyright Act has a three-year statute of limitations, most courts
follow the “discovery rule,” pursuant to which “an infringement claim does not
‘accrue’ until the copyright holder discovers, or with due diligence should have
discovered, the infringement.” Psihoyos v. John Wiley & Sons, Inc., 748 F.3d

120, 124 (2d Cir. 2014) (quoting 17 U.S.C. § 507(b)).

In the instant case the defamatory article (available at the link
https://blackmark.club/2018/08/09/yurij-mosha-mezhdunarodny}-aferist-1-
moshennik/) , containing protected photo of the Plaintiffs was published on
August 8th, 2018, therefore the plaintiffs are well within the Statue of Limitation

for a claim.

It is the defendant’s burden to prove whether the plaintiff knew or should
have known about the alleged infringement more than three years before it filed

suit. Id.

3. Right to free speech does not extend to an assertion about illegal

conduct.
From 1791 to the present . . . the First Amendment has permitted restrictions
upon the content of speech in a few limited areas... . [The prevention and

punishment of these] historic and traditional categories long familiar to the

bar[,] including. . . fraud . . . and speech integral to criminal conduct. United

 

 
 

States v. Stevens, 559 U.S. 460, 468-69, 130 S. Ct. 1577, 176 L. Ed. 2d 435
(2010).

Here, the libelous article refers Plaintiff as a swindler and a scammer, among
other accusation of commission a crime, therefore that category of speech is not

protected under First Amendment to the U.S. Constitution.

CONCLUSION
For the foregoing reasons the Court should deny defendant GODADDY’s motion

to dismiss.

DATED: New York, New York
October 12, 2020
Respectfully submitted.

. Yury Mosha
f fo 414 Clawson Street
(> , Staten Island, NY 10306
Tel: (646) 477-0500

Email: yurymosha@gmail.com
Pro Se Plaintiff

 

 
